Title: To Thomas Jefferson from George Jefferson, 9 May 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 9th. May 1805
                  
                  In compliance with your direction I have for some days past been endeavouring to make sale of your Tobacco, but as yet have not been able to effect one. Mr. Rutherfoord who made the offer of 40/. at 120 days has made up his quantity, or else he says he would have taken it. I yet hope to obtain this price on a shorter credit.
                  Not having met with a Vessel for Washington, I have sent your hams (9 dozen in 3 Rum Hhds.) to Norfolk, to be forwarded from thence by the first opportunity.—I inclose you Mr. Macon’s letter, which gives an account of his mode of preserving them.—
                  I shall leave Town in a day or two, and shall be absent for several weeks, during which time Mr. Gibson will as usual, with pleasure attend to any of your commands with which we may be favor’d.
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson
                     
                  
               